Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments/remarks, see pages 6 - 7, filed 06/15/2021, with respect to rejection of Claims 1-18 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG PUB 20160150298), hereinafter "Kim", in views of Boyle et al. (US PG PUB 20200074571), hereinafter "Boyle".
Regarding Claim 1, Kim discloses:
A method for providing information about an object (i.e. system/method for notifying a user regarding usage of a network device) (Abstract, ¶ 0003 - 0004 and ¶ 0136), 

determining a usage profile of the object based on a measurement performed by at least one sensor of the object (i.e. system may determine a current usage profile, e.g. a profile for Monday January 15 [i.e. a usage profile], of a network device, e.g. a showerhead [i.e. the object], engine or motor [i.e. the object], based on the current usage data; the current usage profile is determined based on measurements made by a sensor [i.e. at least sensor] within the showerhead [i.e. the object] or the engine [i.e. the object]) (Abstract, ¶ 0003 and ¶ 0144, ¶ 0147 and ¶ 0155) and
storing the usage profile (i.e. the profile for Monday January 15 [i.e. the usage profile] may be stored for later comparison with normal usage) (Fig. 13B and ¶ 0147);
comparing the usage profile with a standard profile of the object (i.e. the method may compare the current usage profile of the device/object, e.g. showerhead or engine, to a predetermined profile  [i.e. a standard profile] comprising a threshold value set for the measurements read by the sensor that corresponds to the device/object, wherein the threshold value indicates information about whether  the device is in normal/abnormal usage [i.e. predetermine profile comprising the threshold value is a standard profile of the object]; For example, the usage exceeding the threshold value indicates the device is in abnormal usage, and the usage below the threshold value indicates the device is in normal usage) (¶ 0006, ¶ 0143, and ¶ 0152 - 0153),
wherein the standard profile comprises at least one threshold value for the at least one sensor of the object (i.e. the predetermined profile  [i.e. the standard profile] comprises a threshold value set for the measurements read by the sensor that corresponds to the device/object) (¶ 0152 - 0153);  and 

However, Kim does not explicitly disclose:
wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was used according to the standard profile, and wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was not used according to the standard profile.
On the other hand, in the same field of endeavor, Boyle teaches:
wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was used according to the standard profile (i.e. in response to determining that less than 25% [i.e. a predetermined percentage] of the data points [i.e. values] recorded/measured by detector/sensor [i.e. measured sensor values] are above [i.e. exceeding] the recommended maximum value [i.e. the at least one threshold value], the method/system may further determine that no anomaly is recorded for the meter/device [i.e. usage of the device is according to the standard profile]; For example, if the recommended maximum volume of water per meter is 40 gallons per minute  [i.e. the at least one threshold value], and the data points in the time series measurements are equivalent to 10, 15, 50, 20, and 10 gallons per minute, and the minimum percentage of data points required is 25% [i.e. 
wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was not used according to the standard profile (i.e. if more than 25% [i.e. a predetermined percentage] of the data points recorded by detector [i.e. measured sensor values] are above [i.e. exceeding] the recommended maximum value [i.e. the at least one threshold value], the method/system may determine that an anomaly is recorded for the meter/device [i.e. usage of the device is not according to the standard profile]; For example, if the recommended maximum volume of water per meter is 40 gallons per minute  [i.e. the at least one threshold value], and the data points in the time series measurements are equivalent to 10, 15, 50, 45, and 10 gallons per minute, and the minimum percentage of data points required is 25% [i.e. a predetermined percentage], then 40% of the data points are above [i.e. exceeding] the recommended maximum volume [i.e. the at least one threshold value], so an anomaly is recorded with respect to usage of the meter/device [i.e. not according to the standard profile]) (¶ 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kim to include the feature wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was used according to the standard profile, and wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one 

Regarding Claim 2, Kim and Boyle disclose, in particular Kim teaches:
wherein the usage profile comprises information about an environment of the object during the usage, provided by at least one environmental sensor of the object (i.e. usage profile may be generated based on measurements of various statuses on a connected device, such as power level, timestamped activity history, e.g. temperature for a thermostat, motion for a motion detector, etc. [i.e. information about an environment]) (Abstract and ¶ 0084).

Regarding Claim 3, Kim discloses:
wherein a measurement value of the usage profile is compared with the respective threshold value for the sensor (i.e. The usage profile may represent the use of a thermostat network device [i.e. a measurement value of the usage profile] each minute for an example week; one or more thresholds [i.e. standard profile comprising threshold value for the sensor of the object] may be determined, and crossing the one or more thresholds are representative of an abnormal event based on the historical data, and data at a point in time may be compared to the one or more thresholds [i.e. compared with the respective threshold value for the sensor]) (¶ 0143 and ¶ 0179).


comprising storing a plurality of determined usage profiles associated with different users (i.e. usage patterns [i.e. determined usage profiles] of a plurality of devices associated with a plurality of users [i.e. associated with different users] may be stored in cloud) (¶ 0136 and ¶ 0142 - 0143) and 
generating a standard profile based on the plurality of usage profiles (i.e. a cloud network may aggregate patterns [i.e. the plurality of usage profiles] of a plurality of network devices to generate a normal usage profile [i.e. standard profile]) (¶ 0136 and ¶ 0142).

Regarding Claim 5, Kim and Boyle disclose, in particular Kim teaches:
wherein the standard profile is obtained from an object of a same type (i.e. cloud network may aggregate patterns of similar or like devices [i.e. an object of a same type] from a particular location, region, country, or even globally to generate average/normal usage profile [i.e. the standard profile]) (¶ 0136 – 0142).

Regarding Claim 6, Kim and Boyle disclose, in particular Kim teaches:
comprising generating a standard profile based on usage profiles of a plurality of objects of a same type as the object (i.e. cloud network may aggregate patterns [i.e. usage profiles] of similar or like devices [i.e. a plurality of objects of a same type] from a particular location, region, country, or even globally to generate average/normal usage profile [i.e. the standard profile] representative of the device [i.e. the object]) (¶ 0136 – 0142).

Regarding Claim 7, Kim and Boyle disclose, in particular Kim teaches:
wherein the information about the usage comprises a score indicating a frequency of abnormal usage of the object (i.e. for a device such as an engine or motor [i.e. the object], a threshold may include that the engine or motor should not rev [i.e. the information about the usage] beyond 5 KRPM [i.e. a score indicating a frequency] for a period of over 5 minutes; RPM revolution per minute is a frequency) (¶ 0155).

Regarding Claim 8, Kim and Boyle disclose, in particular Kim teaches:
wherein the information about the usage of the object is further based on a user rating provided to the object by a user of the object (i.e. information regarding the usage of water at a particular showerhead [i.e. the information about the usage of the object] may comprise a threshold amount of water the user sets [i.e. a user rating provided to] for the particular showerhead [i.e. the object]) (¶ 0156 - 0157).

Regarding Claim 9, Kim and Boyle disclose, in particular Kim teaches:
wherein the object the information is provided about is a shared object (i.e. usage data [i.e. the information is provided about] associated with the showerhead [i.e. the object] may be shared by two or more users [i.e. a shared object]; For example, a user may want to be notified if another user is using more than a certain amount of water with the showerhead) (¶ 0152).



A computer program having a program code for performing the method of claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (i.e. the method may be implemented as a program code) (¶ 0038 – 0049).

Regarding Claim 15, Kim discloses:
An object comprising: a sensor configured to measure a usage of the object and a memory to store corresponding measurement data (i.e. a network device, e.g. a showerhead [i.e. the object], an engine or a motor [i.e. the object] may include sensor to measure a current usage data at the showerhead, engine or motor [i.e. the object]; the usage data may be stored as a table for later comparison with a normal usage) (Abstract, Fig. 13B, ¶ 0003 and ¶ 0144, ¶ 0147 and ¶ 0155); and 
circuitry configured to determine a usage profile of the object based on the measurement (i.e. system [i.e. circuitry] may determine a current usage profile, e.g. a profile for Monday January 15 [i.e. a usage profile], of the network device [i.e. the object] based on the current usage data; the current usage profile is determined based on measurements made by the sensor within the network device, e.g. showerhead [i.e. the object]) (Abstract, ¶ 0003 and ¶ 0144, ¶ 0147 and ¶ 0155); 
compare the usage profile with a standard profile of the object (i.e. the method may compare the current usage profile of the device/object, e.g. showerhead or engine, to a predetermined profile  [i.e. a standard profile] comprising a threshold value set for the measurements read by the sensor that corresponds to the device/object, wherein the 
wherein the standard profile comprises at least one threshold value for the at least one sensor of the object (i.e. the predetermined profile  [i.e. the standard profile] comprises a threshold value set for the measurements read by the sensor that corresponds to the device/object) (¶ 0152 - 0153); and
provide information about a usage of the object based on a comparison result (i.e. the user may be notified [i.e. providing information] regarding a usage of the showerhead [i.e. the object] based on the comparison between the current usage profile, e.g. the profile for Monday January 15 [i.e. a usage profile], and the threshold value of the predetermine profile) (0153 - 0154).
However, Kim does not explicitly disclose:
wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determine that the device was used according to the standard profile, and wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determine that the device was not used according to the standard profile.
On the other hand, in the same field of endeavor, Boyle teaches:
wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determine that the device was used 
wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determine that the device was not used according to the standard profile (i.e. if more than 25% [i.e. a predetermined percentage] of the data points recorded by detector [i.e. measured sensor values] are above [i.e. exceeding] the recommended maximum value [i.e. the at least one threshold value], the method/system may determine that an anomaly is recorded for the meter/device [i.e. usage of the device is not according to the standard profile]; For example, if the recommended maximum volume of water per meter is 40 gallons per minute  [i.e. the at least one threshold value], and the data points in the time series measurements are equivalent to 10, 15, 50, 45, and 10 gallons per minute, and the minimum percentage of data points required is 25% [i.e. a predetermined percentage], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kim to include the feature wherein in response to less than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was used according to the standard profile, and wherein in response to more than a predetermined percentage of measured sensor values exceeding the at least one threshold value, determining that the device was not used according to the standard profile as taught by Boyle so that an abnormal usage detection may be ascertained based on detection of a plurality of usages that exceed a recommended value thereby reducing the false detection of abnormal usages (¶ 0087).

Regarding Claim 18, Kim and Boyle disclose, in particular Kim teaches:
comprising a transceiver configured to transmit one of the usage profile, and the information about the usage to a remote server (i.e. a pattern of usage of a network device [i.e. information about the usage] associated with a user [i.e. the first user] may be provided to a cloud network [i.e. remote server]) (¶ 0142 – 0143 and ¶ 0155).



Claims 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Boyle as applied to claims 1 and 15 above, and further in view of Fitzgerald et al. (US PG PUB 20090249497), hereinafter "Fitzgerald".
Regarding Claim 10, Kim and Boyle disclose all the features with respect to Claim 1 as described above.
However, the combination of Kim and Boyle does not explicitly disclose:
wherein the usage profile is associated with a first user and the usage profile is determined within the time, the first user uses the object.
On the other hand, in the same field of endeavor, Fitzgerald teaches:
wherein the usage profile is associated with a first user and the usage profile is determined within the time, the first user uses the object (i.e. usage profile can be compiled over any desired time period specified by an authorized user [i.e. a first user] of the mobile device [i.e. the object]; the period of time in which [i.e. within the time] information about the continued usage of the mobile device [i.e. the first user uses the object] can be accumulated may be specified as that of the usage profile) (¶ 0067 and ¶ 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kim and Boyle to include the feature wherein the usage profile is associated with a first user and the usage profile is determined within the time, the first user uses the object as taught by Fitzgerald so that the usage profile may be determined by accumulating the continued usage of the user within a period of time (¶ 0069).


wherein the first user is identified by circuitry of the object, the circuitry configured to identify the user (i.e. the user [i.e. the first user] may be identified based on biometric measurements, e.g. a finger print scan, iris scan, etc., performed by biometric devices [i.e. circuitry] included in the mobile device [i.e. the object]; biometric devices [i.e. the circuitry] identify the user by acquiring the user’s biometric information) (¶ 0072 and ¶ 0121).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 10.

Regarding Claim 12, Kim, Boyle and Fitzgerald disclose, in particular Kim teaches:
providing information about the usage profile and/or the comparison result based on the usage profile of the first user to a remote server (i.e. a pattern of usage of a network device [i.e. information about the usage profile] associated with a user [i.e. the first user] may be provided to a cloud network [i.e. remote server]) (¶ 0142 – 0143 and ¶ 0155).

Regarding Claim 13, Kim, Boyle and Fitzgerald disclose, in particular Kim teaches:
comprising providing information about the first user based on the usage profile assigned to the first user (i.e. the user may be notified [i.e. providing information] of the current usage based on the comparison between the current usage profile [i.e. the usage profile assigned to the first user](¶ 0136 and ¶ 0151 - 0152), 


Regarding Claim 17, Kim and Boyle discloses all the features with respect to Claim 15 as described above. 
However, the combination of Kim and Boyle does not explicitly disclose:
comprising at least one circuitry for user identification configured to identify a user of the object for associating the usage profile with the user.
On the other hand, in the same field of endeavor, Fitzgerald teaches:
comprising at least one circuitry for user identification configured to identify a user of the object for associating the usage profile with the user (i.e. the user may be identified based on biometric measurements, e.g. a finger print scan, iris scan, etc. [i.e. user identification], performed by biometric devices [i.e. circuitry] included in the mobile device [i.e. the object]; biometric devices [i.e. the circuitry] identify the user by acquiring the user’s biometric information) (¶ 0072 and ¶ 0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kim and Boyle to include the feature wherein at least one circuitry for user identification configured .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Boyle as applied to claim 15 above, and further in view of Cameron (US PG PUB 20170027229), hereinafter "Cameron".
Regarding Claim 16, Kim and Boyle disclose all the features with respect to Claim 15 as described above.
However, the combination of Kim and Boyle does not explicitly disclose:
comprising a graphical display, wherein the object is configured to show the information about the usage on the graphical display upon a re- quest of a user of the object.
On the other hand, in the same field of endeavor, Cameron teaches:
comprising a graphical display, wherein the object is configured to show the information about the usage on the graphical display upon a re- quest of a user of the object (i.e. electronic vapor device 100/900, e.g. e-cigar [i.e. the object], may include input/output unit 112 comprised of graphical display 902 to show a puff count [i.e. information about the usage] upon user request, e.g. by moving or dragging an icon on the screen 902 of the vapor device 100/900) (112 – Fig. 1, 902 – Fig. 10, ¶ 0060 and ¶ 0112).
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/           Primary Examiner, Art Unit 2451